                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN

In Re:                                                              Chapter 13

Kip Seremjian                                                       Case No. 21-21695

                                   Debtor


         MOTION TO EXTEND AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362(c)(3)


         Debtor, Kip Seremjian, by his attorney, Anthony J Kryshak II, hereby move the Court for an
order to extend the automatic stay as to all creditors pursuant to 11 U.S.C. §362(c)(3).
         In support of this Motion, the Debtor respectfully shows the Court as follows:
         1.      Debtor has had one (1) previous case under Title 11, a Chapter 13 bankruptcy, dismissed
within one (1) year of filing this present Chapter 13 bankruptcy. That case, 20-20008, was dismissed by
Affidavit of Default filed with the court on November 12, 2020. An Order Dismissing Case was entered
from the Court on November 20, 2020.
         2.      Debtor’s previous bankruptcy was filed on January 2, 2020 and was done in good faith.
         3.      Debtor’s only source of income at the time of filing the original plan was from his
independent contractor work through Titan Incorporated.               Due to the COVID-19 pandemic,
Titan Incorporated temporarily closed its doors and ceased operation in March 2020. When Titan
Incorporated resumed operations, it was only on a limited basis and Debtor did not return to his
position as an independent contractor.
         4.      Debtor did receive unemployment after losing his position at Titan Incorporated, but
eventually the Debtor was unable to keep up with his plan payments and other necessary living expenses
due to the large drop in income.
         5.      In March 2021, Debtor was able to secure employment with StoreCom and Debtor with
a base annual salary of $137,500.00.
         6.      Unlike Debtor’s previous case in which he lost his income due to the COVID-19
pandemic, Debtor now has sufficient income to provide for a feasible plan, as well as provide for
Debtor’s ongoing mortgage payment and necessary monthly living expenses.
         7.      Debtor believes he can re-file an effective plan for reorganization, which should result in
a confirmed plan, and which the Debtor can now fully perform.
         WHEREFORE, the Debtor, pursuant to 11 U.S.C. §362(c)(3), prays for an Order from the Court
granting a continued automatic stay as to all of their creditors.




                Case 21-21695-kmp            Doc 13      Filed 04/07/21       Page 1 of 6
         DATED this Wednesday, April 7, 2021.

                                                         By:      _/s/ Anthony J. Kryshak__
                                                                  Anthony J. Kryshak
                                                                  Attorney for the Debtor
                                                                  Bar #: 1063950


Anthony J. Kryshak
Kryshak Law Office, LLC
6127 Green Bay Rd. Ste. 101
Kenosha, WI 53142
Phone: (262) 764-2022
Fax: (262)764-2043
Email: anthony@kryshaklawoffice.com




                  Case 21-21695-kmp     Doc 13   Filed 04/07/21     Page 2 of 6
                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF WISCONSIN

                                                                Case No.:          21-21695
In Re:                                                          Chapter:           Chapter 13
         Kip Seremjian


 NOTICE OF MOTION TO EXTEND AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362(c)(3) AND NOTICE
                                  OF HEARING


           PLEASE TAKE NOTICE that the above-referenced Debtor, Kip Seremjian, by his attorney, Anthony J. Kryshak
II, has filed a Motion with the Court to continue the automatic stay pursuant to 11 U.S.C. §362(c)(3).

         Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

         If you do not want the court to grant the Motion, or if you want the Court to consider your views on the Motion,
then on or before April 26, 2021, you or your attorney must file a written objection with: Clerk, U.S. Bankruptcy Court,
U.S. Courthouse, Room 126, 517 E. Wisconsin Avenue, Milwaukee, WI 53202.

         You must also mail a copy to:

         Attorney Anthony J. Kryshak II                                   Trustee Scott Lieske
         6127 Green Bay Rd Ste 101                                        PO Box 510920
         Kenosha, WI 53142                                                Milwaukee, WI 53203

         If you mail your request to the Court for filing, you must mail it early enough so the court will receive it on or
before the date stated above.

         A hearing will only be held on Tuesday, April 27, 2021 at 11:30 AM, by telephone (see attached instructions)
before the Honorable Judge Perhach, at the U.S. Bankruptcy Court located at 517 E. Wisconsin Avenue, Milwaukee, WI if
an objection is filed on or before April 26, 2021.

        If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the
motion and may enter an order granting relief.

         Dated April 7, 2021 at Kenosha, Wisconsin

                                                                By:    _/s/ Anthony J. Kryshak__
                                                                         Anthony J. Kryshak
                                                                         Attorney for the Debtor
                                                                         Bar #: 1063950


Anthony J. Kryshak
Kryshak Law Office, LLC
6127 Green Bay Rd. Ste. 101
Kenosha, WI 53142
Phone: (262) 764-2022
Fax: (262)764-2043
Email: anthony@kryshaklawoffice.com




                      Case 21-21695-kmp             Doc 13        Filed 04/07/21          Page 3 of 6
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

In Re:                                                  Chapter 13

Kip Seremjian                                           Case No. 21-21695

                             Debtor(s)


                                NOTICE OF TELEPHONE HEARING


         PLEASE TAKE NOTICE that a telephone hearing will be held, if an objection to the
Debtor’s Motion to Extend Automatic Stay is filed on or before April 26, 2021 as specified in the
attached Notice, before the Honorable Katherine M. Perhach, United States Bankruptcy Judge,
on April 27, 2021 at 11:30 a.m., to consider the Debtor's motion. To appear by telephone, you
must call the court conference line at 1-888-675-2535, and enter access code 9918878 before the
scheduled hearing time. The court may already be in session, so please wait quietly on the
telephone for your case to be called. The debtor is welcome, but not required to participate in
this hearing.


                                                                 _/s/ Anthony J. Kryshak II__
                                                                 Anthony J. Kryshak II
                                                                 Attorney for the Debtor
                                                                 Bar #: 1063950




Anthony J. Kryshak
Kryshak Law Office, LLC
6127 Green Bay Rd. Ste. 101
Kenosha, WI 53142
Phone: (262) 764-2022
Fax: (262)764-2043
Email: anthony@kryshaklawoffice.com




             Case 21-21695-kmp           Doc 13   Filed 04/07/21        Page 4 of 6
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

                                                        Case No.:       21-21695
                                                        Chapter:        Chapter 13
In Re:
         Kip Seremjian


                                      CERTIFICATE OF SERVICE


        The undersigned, an Attorney, does hereby certify that a copy of this Certificate of
Service, Motion to Continue Stay and Notice of Motion and Hearing were mailed First Class to
the persons mentioned below, at their respective addresses, postage prepaid, by U.S. Mail in
Kenosha, WI on Wednesday, April 7, 2021:

Kip Seremjian
3623 17th St
Kenosha, WI 53144

See attached sheet

         Additionally, the documents referenced above were also served via electronic means on
the following individuals on Wednesday, April 7, 2021:

United States Trustee                                   Trustee Scott Lieske
Eastern District of Wisconsin                           Chapter 13 Trustee
517 E. Wisconsin Ave.                                   PO Box 510920
Milwaukee, WI 53202                                     Milwaukee, WI 53203

         DATED this Wednesday, April 7, 2021.



                                                        By:   _/s/ Anthony J. Kryshak__
                                                               Anthony J. Kryshak
                                                               Attorney for the Debtor


Anthony J. Kryshak
Kryshak Law Office, LLC
6127 Green Bay Rd. Ste. 101
Kenosha, WI 53142
Phone: (262) 764-2022
Fax: (262)764-2043
Email: anthony@kryshaklawoffice.com




             Case 21-21695-kmp            Doc 13   Filed 04/07/21      Page 5 of 6
Label Matrix for local noticing                    (p)ALLIANCE COLLECTION AGENCIES INC                  (p)AMERICOLLECT INC
0757-2                                             ATTN CLIENT SERVICES DEPARTMENT                      PO BOX 2080
Case 21-21695-kmp                                  3916 S BUSINESS PARK AVE                             MANITOWOC WI 54221-2080
Eastern District of Wisconsin                      MARSHFIELD WI 54449-9029
Milwaukee
Wed Apr 7 14:51:36 CDT 2021
Commonwealth Finance                               Directv, LLC                                         Diversified Consultants
Attn Bankruptcy Dept                               by American InfoSource as agent                      Attn Bankruptcy Dept
245 Main St                                        4515 N Santa Fe Ave                                  PO Box 551268
Scranton, PA 18519-1641                            Oklahoma City, OK 73118-7901                         Jacksonville Beach, FL 32250


Federal National Mortgage Association              Froedtert South                                      Midwest Medical Technologies of America
Attn Bankruptcy Dept                               Attn Bankruptcy Dept                                 c/o Sorrentino Burkert Risch LLC
14221 Dallas Pkwy Ste 1000                         6308 8th Ave                                         Attn Bankruptcy Dept
Dallas, TX 75254-2946                              Kenosha, WI 53143-5031                               675 N Barker Rd Ste 300
                                                                                                        Brookfield, WI 53045-5911

ODess and Associates                               Office of the U. S. Trustee                          Oliver Adjustment Company
Attn Bankruptcy Dept                               517 East Wisconsin Ave.                              Attn Bankruptcy Dept
1414 Underwood Ave #403                            Room 430                                             3416 Roosevelt Rd
Milwaukee, WI 53213-2653                           Milwaukee, WI 53202-4510                             Kenosha, WI 53142-3937


Southeastern Wisconsin Anesthesiology SC           Sundance Inc                                         US Bank Trust NA
Attn Bankruptcy Dept                               Attn Bankruptcy Dept                                 c/o Caliber Home Loans Inc
225 S Executive Dr                                 9508 Michigan Ave Ste C                              Attn Bankruptcy Dept
Brookfield, WI 53005-4257                          Sturtevant, WI 53177-2427                            13801 Wireless Way
                                                                                                        Oklahoma City, OK 73134-2500

Anthony J. Kryshak                                 Katherine M Seremjian                                Kip Seremjian
Kryshak Law Office, LLC                            3623 17th St                                         3623 17th St
6127 Green Bay Rd. Ste. 101                        Kenosha, WI 53144-3341                               Kenosha, WI 53144-3341
Kenosha, WI 53142-2929


Scott Lieske
Chapter 13 Trustee
P.O. Box 510920
Milwaukee, WI 53203-0161




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Alliance Collection Agencies                       Americollect                                         End of Label Matrix
Attn Bankruptcy Dept                               Attn Bankruptcy Dept                                 Mailable recipients       18
3916 S Business Park Ave                           1851 S Alverno Rd                                    Bypassed recipients        0
Marshfield, WI 54449                               Manitowoc, WI 54220                                  Total                     18




                                  Case 21-21695-kmp            Doc 13       Filed 04/07/21          Page 6 of 6
